Citation Nr: 0300114	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-18 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ear hearing 
loss.  

(The issue of entitlement to service connection for a 
disability manifested by bilateral arm pain will be the 
subject of a later decision of the Board, following 
additional evidentiary development, pursuant to 38 C.F.R. 
§ 19.9 (2002)).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1979 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Houston RO currently has jurisdiction 
of the veteran's claims file. 

The veteran testified at a personal hearing at the RO in 
Waco, Texas, in December 2001 before the undersigned 
Member of the Board.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for a 
disability manifested by bilateral arm pain.  When it is 
completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The 
Board will then prepare a separate decision addressing 
this issue.


FINDING OF FACT

The medical evidence shows that the veteran does not have 
a left ear hearing loss disability.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the May 1999 rating decision, July 2000 statement of 
the case, and supplemental statement of the case in July 
2001, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In 
addition, by letter dated in November 2002, the Board 
explained the provisions of the VCAA and what was expected 
of the veteran and what VA would do on his behalf.  The 
Board indicated that what was needed was evidence that 
showed that he currently had a left ear hearing loss.  No 
response was received from the veteran.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
The presumption of aggravation may be rebutted only by 
clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Numerous audiometric evaluations were conducted during 
service, in light of the veteran's exposure to a noisy 
working environment during the course of his regular 
duties.  His DD Form 214 indicates that he worked in and 
around tanks.  On none of those examinations did the 
audiometric findings meet the criteria set forth in 
§ 3.385 for hearing loss disability in the veteran's left 
ear.  

Three audiometric evaluations have been conducted by VA, 
the first being in November 1998, a few months prior to 
the veteran's retirement from service.  

On the last audiological evaluation, in August 2001, pure 
tone thresholds, in decibels, were as follows in the 
veteran's left ear:


HERTZ (CYCLES PER SECOND)





500
1000
2000
3000
4000
Left
5
5
15
25
30

Speech audiometry revealed speech discrimination ability 
of 94 percent in the left ear.  

None of the audiometric findings noted on any of the VA 
examinations meet the criteria of § 3.385 for hearing loss 
disability in the veteran's left ear.  

At his two personal hearings, the veteran testified to 
having considerable difficulty following conversations in 
either ear, particularly his left ear, both during service 
and afterwards, either in person or over the telephone.  

The veteran has also submitted statements from two 
individuals who attested to their observations of his 
difficulty understanding conversations.  

The Board recognizes the lay evidence, both from the 
veteran and from two other individuals, concerning the 
difficulty that he has in hearing or understanding 
ordinary conversations.  It appears clear that he did 
sustain significant acoustic trauma during service in 
conjunction with his duties in and around tanks.  Indeed, 
service connection has already been established for right 
ear hearing loss based, in part, on that exposure.  

Nevertheless, the Board is required to apply the law and 
regulations that are applicable to the issue on appeal.  
VA regulations set forth very specific criteria to 
determine when impaired hearing constitutes a disability.  
See § 3.385.  In the veteran's case; however, the medical 
records show that none of those criteria have been met 
concerning the hearing in his left ear at any time, either 
during service or since his retirement from service.  The 
Board is aware of the veteran's testimony at his personal 
hearings and of the lay statements he has submitted that 
attest to the difficulty he has understanding 
conversations.  Whatever degree of hearing impairment may 
currently be present in his left ear, it is not sufficient 
at this time to constitute a disability for purposes of 
service connection.  Further, the lay statements are not 
sufficient to demonstrate a hearing loss under 38 C.F.R. 
§ 3.385.  The law and regulations require that there be a 
disability in order for service connection to be granted.  

In the absence of a current left ear hearing loss 
disability, as defined by VA regulations, service 
connection must be denied.  

The Board notes that the pure tone thresholds that have 
been recorded for the veteran's left ear over the 23 years 
since he entered service have indeed gradually increased.  
If the hearing in his left ear continues to worsen, the 
veteran is encouraged again to apply for service 
connection for hearing loss in that ear.  

In deciding whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  



ORDER

Service connection for left ear hearing loss is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

